Title: Abigail Adams to Elizabeth Smith Shaw, 2 May 1787
From: Adams, Abigail
To: Shaw, Elizabeth Smith


        
          May 2d 1787 London
          my dear sister
        
        mr Blodget is going passenger in Captain Callihan and has offerd to take a Letter to you, who are his great favorite. he will be able to tell you that he has seen my little Grandson who was, not the first, but the 2d of April Born. we had him brought down on purpose that mr Blodget might report to you, that he is a fine Boy. His Mamma is as well as persons usually are she dinned below the day 3 weeks from her confinement, rather for the pleasure of dinning with mr Smith, who was to set of for portugal the next day, than because she was more than usually robust, for I think that she is so good a Nurse, that it keeps her rather feeble than otherways. She sends her duty to you, and little master would send his to his great Aunt if he knew her. you may put up with the term, since your sister is obliged to; with that of Gandmamma I have spirits my dear sister, but my Health is very feeble. I have been labouring with Billious disorders, and a slow intermitting fever near two months. I hope however that it is leaving me
        your kind Letter of Febry 8th came safe to hand. As to our publick affairs, they make me sick, having weatherd the storms of War, I had hoped peace would have confirmed to us the Blessings we had dearly Earned, but this rather proves the wish of Benevolence, than an investigation into the Character of Humane Nature—an unprincipald mob is the worst of all Tyrannies. Wisdom to our Rulers and uninimity to our patriots, and virtue to all our fellow citizens, will remedy the present Tumults, and to their Honour, no small share of these qualities have already shewn themselves most sincerely can I join in the prayer of the Churchmen. Give us peace in our day good Lord. I shall form my judgment of the sentiments of the people by their Elections. one of the best symptoms will be the Reelection of the Governour, and such senators, and members as have taken the most open and decided part in favour of government, and the quelling that spirit of sedition against the Bar & Bench, which first fomented, and Countananced this Rebellion. Shays has not been a greater incendary than Honestus. Shame to our citizens that they should wish to curtail the sallery of their Governour. do they want to make him a man of straw? it is impossible whilst humane Nature is such as we find it that the people should venerate a man unless he is supported according to his Rank and station. they are the first to despise & laugh at him and to contemn his power and Authority—
        You will see by the Defence of the American Constitutions, what the Sentiments of my Friend are. the Book has met with a favourable reception here, and the critical Reviewers of last month, who are mostly Scotchmen, and concequently unfriendly to America, have treated it with great civility, nay they have said as many Handsome things of it, as could have been expected.
        it was really the work of 3 months only. the subject is still persueing with more leisure in a 2d volm
        I am very glad to find my Friend Mrs Allen like to increase her family. I have kept my word & send the Christning suit by mr Blodget to your care, pray deliver it with my Love to her and best wishes for her safety. the suit cost one pound sixteen & six pence sterling. I mention this only to you that in case any Bodys curiosity should be excited, they might be satisfied and not to enhance the value of my present. in the same Box you will find a sash for my little Neice, sent not for the Beauty of it in my Eye, but to shew you how various a dame Fashion is, wastcoats Bonnets ribbons, all in the plad figure & coulours. I expect we shall have silks & calicoes in the same manner.
        I hope my Neice received the Books I sent her & my dear sister the silk. it is a great pleasure to me to find Tommy so well situated. it would be strange indeed if a visit to your House, was not like going Home. can there be a more agreeable sensation than that of being joyfully received by Friends who Love us? a pleasure of which I have been deprived for near 3 years, but which in the course of an other, I hope to experience. adieu my dear sister. The sun breaks out, and I must go and ride in quest of Health. present me affectionately to mr Shaw mr Thaxter & all inquiring Friends and believe me / your ever affectionate / Sister
        A AdamsMay 6th
        PS—mrs Smith has had a large Boil gather upon one of her Breast which tho not so bad as a broken Breast, has made her very sick & brought her quite low it broke to day, & she is much better— accept my dear sister a bit of muslin for a slip for my Neice I think if you make the skirt a yd long & wealt it, there will be enough for 2 waists—
        
      